               Case 21-10918-CTG    Doc 63    Filed 06/11/21        Page 1 of 2
                               21‐10918 Alex and Ani, LLC
                                      6/11/2021
First Name   Last Name    Party Representing                Firm Name
Jessica      Simon        Forbes and Macerich               Ballard Spahr LLP
Josh         Urban        Debtors / Trial Support           Kirkland & Ellis
Judge        Goldblatt    court
Andrea       Mitchell     Mitchell Family Office
David        BUCHBINDER   United States Trustee             Office of the United States Trustee
Matthew      Ray          Alex and Ani, LLC                 Portage Point
Beth         Friedman     debtors                           KCC
Jeremy       Merkin       N/A ‐ Observing                   Lowenstein Sandler LLP
Brian        Bolin        LC A&A                            Paul Weiss
Guest        Guest        Debtors
Sally        Veghte       Debtors                           Klehr Harrison Harvey Branzburg LLP
Domenic      Pacitti      Debtors                           Klehr Harrison
                          Restructuring Committee of the
                          Board of Managers of A and A
                          Shareholding Co., LLC,
                          comprised of Lawrence H. Meyer
Marc         Roitman      & Scott Burger                    Katten Muchin Rosenman LLP
Demitra      Laletas      Court
Mort         Branzburg    Debtors                           Klehr Harrison Harvey Branzburg LLP
Allison      Mielke       LC A&A                            Young Conaway
                          Kurtzman Carson Consultants
                          (Debtors Claims Agent, Non‐
Adam         Gorman       Attorney)                         Kurtzman Carson Consultants
Zachary      Schnapp      Debtors                           Klehr Harrison Harvey Branzburg LLP
Jason        DiBattista   LevFin Insights                   LevFin Insights
Mark         Indelicato   Hahn & Hessen LLP                 Hahn & Hessen LLP
David        Horowitz     Debtors                           Kirkland & Ellis
Pauline      Morgan       LC A&A                            Young Conaway
David        Cook         Interested Party
Becky        Yerak        Wall Street Journal
Joshua       Sussberg     Debtors                           Kirkland & Ellis
Law          Clerk        court                             court
Allyson      Smith        Debtors                           Kirkland & Ellis
Ryan         Martin       CCM
Carrie       Oppenheim    Debtors                           Kirkland & Ellis LLP
Sharmeen     Khan         Advisor                           FTI Consulting
Gavin        Campbell     Debtors                           Kirkland & Ellis
Miles        Taylor       Bankr. Ct.
Gabriel      Sasson       Interested party                  Stroock & Stroock & Lavan LLP
Jeffrey      Kaplan       BCAS                              BCAS
Gilbert      Saydah       Interested Party                  Montgomery McCracken
Joonam       Hwang        N/A                               CohnReznick
Grace        Hotz         LC A&A                            Paul Weiss
Elizabeth    McColm       LC A&A                            Paul Weiss
                          Potential Unsecured Creditor
Jonathan     Wernick      Committee                         B. Riley Advisory Services
              Case 21-10918-CTG         Doc 63       Filed 06/11/21     Page 2 of 2
                                   21‐10918 Alex and Ani, LLC
                                          6/11/2021
Ted         Gavin             Gavin/Solmonese LLC               Gavin/Solmonese LLC
Bradford    Sandler           Interested Party                  Pachulski Stang Ziehl & Jones LLP
Sean        Hansen            FTI Consulting
Ronald      Tucker            Simon Property Group
Sean        Greecher          LC A&A                            Young Conaway
Alexandra   Schwarzman        Debtors                           Kirkland & Ellis
Taylor      Harrison          Debtwire
Michael     Yurkewicz         Debtors                           Klehr Harrison Harvey Branzburg
Janine      Figueiredo        Hahn & Hessen LLP                 Hahn & Hessen LLP
Robert      Trabucco          Debtors
Zach        Shapiro           Interested Party                  Richards, Layton & Finger, P.A.
Uday        Gorrepati         N/A (ABI Project)
David       Wender            Wilmington Trust                  Alston & Bird
Margaret    Vesper            Various Landlords                 Ballard Spahr
David       Reinhart          Hahn & Hessen LLP                 Hahn & Hessen LLP
Ryan        Mersch            Debtors                           Portage Point Partners

Destiney    Parker‐Thompson   Court
Nancy       Bello             unknown / observing               Kramer Levin
Nitzan      Halperin          Debtors                           Kirkland & Ellis LLP
Michael     Tomback           Reorg Research
Elizabeth   Lally             PayPal                            Goosmann Law Firm
Jeff        Montgomery        Law360/Portfolio Media
Paul        Basta             LC A&A                            Paul Weiss
Paul        Harner            Observing                         Sheppard Mullin LLP
Lara        Luo               Debtors                           Kirkland & Ellis LLP
